Citation Nr: 0624107	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis.

2.  Entitlement to service connection for a hiatal hernia 
with mild gastroesophageal reflux disease.

3.  Entitlement to a compensable rating for a bilateral 
salivary gland disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1977 to December 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for psoriasis and a hiatal hernia with 
mild gastroesophageal reflux disease on the merits, and 
denied entitlement to a compensable rating for a bilateral 
salivary gland disorder (sialolithiasis, submandibular gland 
ducts, status post resection, left submandibular gland and 
calculus, right submandibular).

Service connection for psoriasis was previously denied in a 
March 1997 RO decision.  Thus, although the RO adjudicated 
the issue of entitlement to service connection on the merits, 
the question before the Board in November 2005 was whether 
new and material evidence has been received because it went 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

In a November 2005 decision, the Board denied the veteran's 
application to reopen his previously denied claim for service 
connection for psoriasis and denied his claims for service 
connection for a hiatal hernia with mild gastroesophageal 
reflux disease and for a compensable rating for his bilateral 
salivary gland disorder.  In January 2006, the veteran filed 
a motion for reconsideration of the November 2005 Board 
decision, requesting that additional outstanding treatment 
records be added to record and considered on appeal.  The 
veteran's motion for reconsideration is rendered moot, 
however, by the Board's decision herein to vacate the 
November 2005 decision, and address the claims on a de novo 
basis.





FINDINGS OF FACT

1.  In a November 2005 decision, the Board denied the 
veteran's application to reopen his previously denied claim 
for service connection for psoriasis, and denied his claims 
for service connection for a hiatal hernia with mild 
gastroesophageal reflux disease and for a compensable rating 
for his bilateral salivary gland disorder.  

2.  The Board did not consider all VA records in actual and 
constructive possession of VA (such records were not in the 
claims folder at the time of the Board decision), at the time 
of rendering the November 2005 decision.


CONCLUSION OF LAW

The veteran was deprived of full due process of law by the 
Board's failure to consider all records in VA's actual and 
construction possession.  The November 16, 2005, Board 
decision must therefore be vacated.  38 C.F.R. § 20.904(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the November 2005 Board decision was issued, the 
veteran's claims file was returned to the RO where a 
temporary file was associated.  The temporary file contained 
evidence and correspondence from the veteran that was in VA 
possession, but not before the Board at the time of the 
decision.  The additional evidence, to include other VA 
records noted by the veteran to be in VA's constructive, but 
not actual possession, should have been considered by the 
Board prior to the rendering of the decision.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board's failure to 
consider such records deprived the veteran of due process of 
law.

Because the November 2005 decision deprived the veteran of 
due process of law by failing to consider all VA medical 
records both actually and constructively in VA's possession, 
the November 2005 decision is vacated.  38 C.F.R. 
§ 20.904(a).  The Board will enter a new decision on the 
issues, and such will replace the vacated November 2005 Board 
decision.


ORDER

The November 16, 2005, Board decision denying the veteran's 
application to reopen his previously denied claim for service 
connection for psoriasis, and his claims for service 
connection for a hiatal hernia with mild gastroesophageal 
reflux disease, and a compensable rating for his bilateral 
salivary gland disorder is vacated.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


